
	
		II
		111th CONGRESS
		1st Session
		S. 1081
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Graham (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the release of enemy combatants into the
		  United States.
	
	
		1.Release or transfer of
			 covered individuals
			(a)Covered
			 individual definedIn this
			 section, the term covered individual means any individual
			 who—
				(1)has ever been
			 determined by a Combatant Status Review Tribunal to be an enemy combatant
			 (pursuant to the definition employed by that tribunal) or is awaiting the
			 determination of such a tribunal;
				(2)is in the custody
			 of the United States at Guantanamo Bay, Cuba on or after the date of enactment
			 of this Act; and
				(3)is not a citizen
			 of the United States or an alien admitted for permanent residence in the United
			 States.
				(b)Covered
			 individuals ordered released
				(1)In
			 generalNo court shall order the release of a covered individual
			 into the United States.
				(2)Visas and
			 immigrationThe Secretary of State may not issue any visa, and
			 the Secretary of Homeland Security may not admit or provide any type of status,
			 to a covered individual that permits the covered individual to enter into, or
			 be admitted to, the United States.
				(c)Transfer
				(1)In
			 generalIf a covered individual is no longer held by the United
			 States as an enemy combatant, the covered individual shall be released into the
			 custody of the Secretary of Homeland Security, who shall transfer the
			 individual to the covered individual’s country of nationality or to another
			 country.
				(2)HousingAn
			 individual in the custody of the Secretary of Homeland Security pursuant to
			 paragraph (1) shall be housed separately from aliens detained as enemy
			 combatants by the Department of Defense in a manner consistent with the safety
			 and security of United States personnel.
				(3)TransferTransfers
			 made pursuant to paragraph (1) shall be carried out as expeditiously as
			 possible and in a manner that is consistent with—
					(A)the policy set
			 out in section 2242 of the Foreign Relations Authorization Act, Fiscal Years
			 1998 and 1999 (8 U.S.C. 1231 note); and
					(B)the national
			 security interests of the United States.
					
